IN THE COURT OF COMMON PLEAS OF THE STATE OF DELAWARE
                       IN AND FOR SUSSEX COUNTY


ANGELA L. DE FELICE,                                 )
                                                     )
        Plaintiff Below/ Appellant,                  )
                                                     )
        v.                                           )        C.A. No. CPU6-15-001621
                                                     )
CATHERINE NELSON,                                    )
                                                     )
        Defendant Below/ Appellee,                  )
                                                     )
        and                                          )
                                                     )
ROBERT LANGLEY                                      )
                                                     )
        Defendant Below/ Appellee.                   )


                              Submitted and Decided February 1, 2016

Angela De Felice, pro se, for Plaintiff Below/Appellant
Catherine Nelson, pro se, for Defendant Below/Appellee
Robert Langley, pro se, for Defendant Below/Appellee


      ORDER ON PLAINTIFF / APPELLANT’S APPEAL FROM THE JP COURT

    Plaintiff Below/ Appellant Angela L. De Felice1 (Appellant) appealed a November 4,

2015 JP Court decision to this Court on December 14, 2015. For the reasons discussed

below, Ms. De Felice’s appeal to this Court is DISMISSED.

                                PROCEDURAL HISTORY AND FACTS

    On November 4, 2015, the JP Court entered judgment against Appellant in her

action to recover unpaid rent and damages to a rental property.2 Ms. De Felice filed an

1
  The caption of the initial filing in JP Court names the Plaintiff Below/ Appellant “Angela L. Defelice,”
and the Court captioned the action accordingly. However, in her filings, Plaintiff Below/ Appellant
spells her surname consistently as “De Felice.” The Court considers the caption amended by stipulation
to the correct name.
                                                          1
appeal of that decision with this Court on December 14, 2015. Defendants

below/Appellees filed answers to the Complaint on Appeal on January 1, 2016 and

January 7, 2016. Neither responsive pleading addresses the threshold jurisdictional

issue the Court must raise below, sua sponte.

                                               DISCUSSION

        The Court of Common Pleas may dismiss an action on appeal sua sponte if the

appeal is untimely. An appeal from the JP Court to the Court of Common Pleas “shall

be taken within 15 days of the [JP Court] final order, ruling, decision or judgment.”3

The Court of Common Pleas lacks jurisdiction to consider untimely appeals of JP Court

decisions.4 However, an appeal will not be dismissed as untimely if a pro se appellant

“has done all that is required of him in seeking review but his default has been

occasioned by court-related personnel.”5 This Court previously found a pro se litigant’s

claim that he did not receive a copy of the JP Court’s decision by mail insufficient,

standing alone, to demonstrate the delay in filing was occasioned by court personnel. 6

        In this case, Appellant failed to file her appeal within 15 days of the JP Court’s

decision.7 Her appeal is thus untimely, and cannot be heard by this Court unless court-

related personnel are responsible for the tardiness of the filing. In her complaint on

appeal, Appellant requests the Court excuse her untimely filing because she did not

2
  Defelice v. Nelson, C.A. No. JP17-15-004501 (Del. J.P. Nov. 4, 2015).
3
  10 Del. C. § 9571(b); Ct. Com. Pl. Civ. R. 72.3(a),(b).
4
  Ademski v. Ruth, 229 A.2d 837 (Del. Super. 1967); Freedman v. Aronoff, 1994 WL 555429 (Aug. 25, 1994)
(applying the Ademski holding to an untimely appeal of a JP Court decision to the Court of Common
Pleas).
5
  Hicks v. Taggart, 1999 WL 462375 (Del. Super. Apr. 12, 1999) (citing Bey v. State, 402 A.2d 362 (1979)).
6
  Short v. Johnson, 2015 WL 1609328 (Del. Com. Pl. Mar. 30, 2015).
7
  According to the Ct. Com. Pl. Civ. R. 6 time period computation provisions, in this case, the 15-day
period to appeal ended on Nov. 20, 2015.
                                                     2
receive the JP Court order via mail. Rather, upon hearing from others that a decision

had been made, she went to the JP Court and received a copy of the order on November

25, 2015. Appellant suggests she did not receive the JP Court order by mail due to

“issues” she has had “receiving mail at her address.”8

        It is clear that neither JP Court action nor inaction caused Appellant’s late filing.

The JP Court docket indicates the JP Court issued notice of judgment and appeal rights

on November 4, 2015. Regardless, Appellant does not allege any error by the JP Court.

In fact, her statement that she “has had issues receiving mail at her address” 9 suggests

no fault lies with the JP Court or any JP Court-related personnel.

                                           CONCLUSION

        For the foregoing reasons, Plaintiff’s appeal of the JP Court judgment is

DISMISSED for lack of jurisdiction.

        IT IS SO ORDERED this ____ day of _________, 2016.


                                                                      ___________________________
                                                                         Kenneth S. Clark, Jr., Judge




8
  Appellant’s Complaint, ¶ 3 (“Plaintiff is requesting that the Court allow for an exception to be made
since she did not receive the Court Order. Plaintiff has had issues receiving mail at her address”).
9
  Id.
                                                     3